Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
 
2.	The amendment filed 02/22/2021 has been received and considered. Claims 1-2, 4-12, and 14-20 are presented for examination.

Allowable Subject Matter
3. 	Claim 1-2, 4-12, and 14-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
While Spira et al. (Patent No.: US 9,760,660 B2) teaches a method for developing a mathematical model of a dynamic behavior of a simulated interactive vehicle object for use in a computer-controlled vehicle simulator including obtaining an expected frequency response function, for the simulated interactive object, between each of the plurality of interrelated parameters of the model and each of the one or more tangible instruments,  automatically mechanically moving the one or more tangible instruments in the interactive computer 
Adiprawita et al. (“Automated Flight Test and System Identification for Rotary Wing Small Aerial Platform Using Frequency Responses Analysis”, Journal of Bionic Engineering 4 (2007) 237−244) teaches a subsequent frequency response function from a subsequent frequency sweep matches the expected frequency response function, 
Harrigan (US 9284048 B2) teaches wherein the one or more tangible instruments are configured for a user to provide inputs to control the simulated interactive object in the interactive computer simulation, and obtaining an actual frequency response function from the frequency sweep of the model to determine global stiffness of the tangible instruments, and

none of the prior art of record discloses a method for repairing a model associated to a simulated interactive object , including:
 (Claim 1) “-automatically mechanically moving the one or more tangible instruments in the interactive computer simulation station in accordance with an input function defining an 
-obtaining an actual frequency response function from the frequency sweep of the model; 
-identifying one or more discrepancy measurements between the expected frequency response function and the actual frequency response function;
-identifying at least one target parameter from the plurality of interrelated parameters as a potential cause of the one or more discrepancy measurements;
-until at least one of i) a subsequent frequency response function from a subsequent frequency sweep matches the expected frequency response function and ii) each of the at least one target parameter has been fully varied throughout a corresponding range, dynamically and iteratively:
- varying one or more of the at least one target parameter within the one or more corresponding ranges, and 2Patent Application 15/476,938 Docket No. L80010416US 
- automatically mechanically moving the one or more tangible instruments in the interactive computer simulation station in accordance with an input function defining an input range variation at each one of a plurality of frequencies to perform the subsequent frequency sweep providing the subsequent frequency response, 
- wherein when ii) occurs, one or more of the tangible instruments is identified as possibly defective.”,
(Claim 11) “- automatically mechanically moving the one or more tangible instruments in the interactive computer simulation station in accordance with an input function defining an input range variation at each one of a plurality of frequencies, to perform a frequency sweep of 
- obtaining an actual frequency response function from the frequency sweep of the model; 
- identifying one or more discrepancy measurements between the expected frequency response function and the actual frequency response function; 
- identifying one or more discrepancy measurements between the expected frequency response function and an actual frequency response function obtained from a frequency sweep of the model; 
- identifying at least one target parameter from the plurality of interrelated parameters as a potential cause of the one or more discrepancy measurements; 
- until at least one of i) a subsequent frequency response function from a subsequent frequency sweep matches the expected frequency response function, and ii) each of the at least one target parameter has been fully varied throughout a corresponding range, dynamically and iteratively: 5Patent Application 15/476,938 Docket No. L80010416US 
- varying one or more of the at least one target parameter within the one or more corresponding ranges; and 
- automatically mechanically moving the one or more tangible instruments in the interactive computer simulation station in accordance with an input function defining an input range variation at each one of a plurality of frequencies to perform the subsequent frequency sweep providing the subsequent frequency response, 
- wherein when ii) occurs, one or more of the tangible instruments is identified as possibly defective.”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


EUNHEE KIM
Primary Examiner
Art Unit 2127

/EUNHEE KIM/Primary Examiner, Art Unit 2127